WELLS, Judge.
Plaintiff presents three assignments of error to this Court on appeal. Plaintiff does not address its second assignment of error in its brief; therefore, it is deemed abandoned. N.C.R. App. P., Rule 28. In its remaining assignments, plaintiff first contends the trial court erred in granting Vulcan summary judgment on the ground that the forecast of evidence presented raised a genuine issue of fact as to whether Vulcan’s quarrying activity was prohibited by a zoning ordinance enacted by plaintiffs city council in 1973. Plaintiff further contends the trial court erred in granting Vulcan summary judgment on the ground that a genuine issue of fact existed as to whether Vulcan had obtained a vested right to operate a rock quarry in light of the zoning ordinance enacted in December of 1989. We find that the trial court erred in granting summary judgment in favor of Vulcan and reverse.
Summary judgment is properly granted if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to judgment as a matter of law. N.C. Gen. Stat. § 1A-1, Rule 56(c) (1990). The burden is upon the movant to establish the absence of any issue of fact, and if once satisfied, the opposing party must come forward with facts, rather than mere allegations, which negate the moving party’s case. Hotel Corp. v. Taylor and Fletcher v. Foreman’s, Inc., 301 N.C. 200, 271 S.E.2d 54 (1980). Summary judgment is a drastic remedy, not to be granted unless it is perfectly clear that no issue of fact is involved and the inquiry into facts is not desirable to clarify application of law. Overstreet v. City of Raleigh, 75 N.C. App. 351, 330 S.E.2d 643 (1985).
In the present case, Vulcan relies upon the absence of the 1973 zoning ordinance or map to meet its burden of establishing the absence of an issue of fact. Vulcan contends that plaintiff’s failure to produce the 1973 ordinance shows there is no question of fact regarding their right to operate a rock quarry within plaintiff’s city limits. We disagree.
While plaintiff did fail to produce a copy of the 1973 ordinance at the summary judgment hearing, the record reveals that plaintiff presented at least two affidavits from city officials who attest to the existence of the 1973 ordinance. Further, plaintiff, through its attorney, presented at the summary judgment hearing a cer*428tified copy of the public records of Gaston County. This certified copy stated that plaintiff has had a zoning ordinance applying to land within plaintiff’s city limits since 28 November 1973.
We hold that plaintiff has presented an adequate forecast of the evidence to raise an issue of fact concerning the existence of the 1973 ordinance and negate Vulcan’s contention that there is no impediment to their operation of a rock quarry within plaintiff’s city limits. Therefore, the decision of the trial court is reversed and this case should proceed to trial.
Reversed and remanded.
Chief Judge HEDRICK and Judge JOHNSON concur.